If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS



In re NICHOLAS MOSTAFA HEIDARISAFA.


SABEENA ABRAHAM,                                                 UNPUBLISHED
                                                                 September 12, 2019
              Petitioner-Appellee,
and

JASON EGGERSTEDT,

              Petitioner,


v                                                                No. 347600
                                                                 Calhoun Probate Court
NICHOLAS MOSTAFA HEIDARISAFA, also                               LC No. 2018-001115-MI
known as NICHOLAS MOSTIFA
HEIDARISAFA,

              Respondent-Appellant.


Before: MURRAY, C.J., and METER and FORT HOOD, JJ.

PER CURIAM.

       Respondent appeals as of right the probate court’s second order for involuntary
hospitalization. On appeal, respondent argues that the probate court abused its discretion in
ordering mental health treatment because there was no indication that, pursuant to MCL
330.1453a and MCR 5.741(A), the probate court received or reviewed the Alternative Treatment
Report (ATR) prior to ordering continued hospitalization. We affirm.

                               I. FACTUAL BACKGROUND

       On February 26, 2018, police took respondent to Bronson Battle Creek Hospital
following a welfare check at his residence. Respondent proceeded to threaten the lives of
multiple officers and nurses, and while waiting to see a physician, respondent made several


                                             -1-
grandiose, paranoid, and persecutory comments. Respondent stated that he was going to start a
war with Iran, that he had nuclear bombs, that he was the king of all religion, that Adolph Hitler
was “out to get him,” and that he had been tortured and raped by “satanic cops.” Respondent
then assaulted a security officer and, while being detained by police officers, proceeded to
punch, kick, and bite at them.

       Respondent was charged with two counts of resisting and obstructing a police officer and
two counts of assault and battery, and ultimately found not guilty by reason of insanity.
Following respondent’s acquittal, Officer Jason Eggerstedt filed a petition in the probate court
asking that respondent be involuntarily hospitalized because of his mental illness. The probate
court granted that petition on December 6, 2018, ordering respondent to hospitalization at the
Center for Forensic Psychiatry for a period of no more than 60 days.

       Prior to the expiration of the initial order for hospitalization, on January 10, 2019,
Sabeena Abraham, a licensed master of social work, filed a second petition for treatment that
sought continued hospitalization. On January 15, 2019, an ATR was filed with the probate court
by a hospital liaison. The liaison indicated that, at that point in time, there were no alternatives
to hospitalization that could be recommended for respondent. The following day, the probate
court held a hearing on the second petition for hospitalization.

        Dr. Linda Marion testified at the hearing that respondent suffered from a schizoaffective
disorder, that he presented symptoms of psychosis and significant mania, and that he suffered
from bizarre delusions, thoughts of persecution, and auditory hallucinations. Dr. Marion testified
that it could be reasonably expected that respondent would intentionally or unintentionally
seriously physically injure himself or others as a result of his mental illness if he were to
discontinue his treatment, and that without an order for continued hospitalization, respondent
could be expected to discontinue his treatment and relapse. Dr. Marion further testified that
respondent lacked insight into his mental illness, and that she was unsure as to whether
respondent would be able to attend to his own basic physical needs if he were released from
hospitalization. On the same day as the hearing, the probate court ordered continued involuntary
hospitalization for a period of up to 90 days. Respondent appeals that order.1

                                          II. ANALYSIS

        Respondent’s sole argument on appeal is that the probate court abused its discretion in
granting the second petition for involuntary hospitalization because the court did not specifically
state prior to entering the order for continued hospitalization that it had received and reviewed
the ATR as required by MCL 330.1453a and MCR 5.741(A). We disagree.

       “This Court reviews for an abuse of discretion a probate court’s dispositional rulings and
reviews for clear error the factual findings underlying a probate court’s decision.” In re Portus,


1
  We note that, during the pendency of this appeal, the probate court entered a continuing order
for hospitalization for up to 365 days. Respondent has not sought to challenge that order on
appeal.


                                                -2-
325 Mich App 374, 381; 926 NW2d 33 (2018) (quotation marks and citation omitted). The
probate court abuses its discretion when it “chooses an outcome outside the range of reasonable
and principled outcomes.” Id. (quotation marks and citation omitted). “A probate court’s
finding is clearly erroneous when a reviewing court is left with a definite and firm conviction
that a mistake has been made, even if there is evidence to support the finding.” Id. (quotation
marks and citation omitted). Finally, “[w]e review de novo the interpretation and application of
statutes and court rules.” In re Mason, 486 Mich 142, 152; 782 NW2d 747 (2010).

       MCL 330.1453a provides, upon receipt of a petition for a determination that an
individual continues to be a person requiring treatment as described in MCL 330.1452,

       the [probate] court shall order a report assessing the current availability and
       appropriateness for the individual of alternatives to hospitalization, including
       alternatives available following an initial period of court-ordered hospitalization.
       The report shall be prepared by the community mental health services program, a
       public or private agency, or another individual found suitable by the court. In
       deciding which individual or agency should be ordered to prepare the report, the
       court shall give preference to an agency or individual familiar with the treatment
       resources in the individual’s home community.

Further, MCR 5.741(A) states:

       Before ordering a course of involuntary mental health treatment or of care and
       treatment at a center, the court must receive a written report or oral testimony
       describing the type and extent of treatment that will be provided to the individual
       and the appropriateness and adequacy of this treatment.

        In this case, the probate court ordered the preparation of the ATR, and the report was
completed and filed with the probate court the day before the hearing on the second petition for
hospitalization. While respondent is correct that the probate court did not specifically refer to the
report when it made its ruling, we note that nothing in the court rules explicitly requires the court
to do so. Respondent has provided no persuasive argument or authority to suggest that the filing
of the ATR the day before the hearing was not sufficient for the court to have “received” the
report under MCR 5.741(A). And, in fact, respondent’s argument directly conflicts with MCR
5.741(B), which provides: “The court may receive a written report in evidence without
accompanying testimony if a copy is filed with the court before the hearing.” Finally, even
assuming for the sake of argument that the ATR was not properly admitted into evidence, MCR
5.741(A) clearly indicates that oral testimony may stand in place of the ATR, and in this case,
Dr. Marion provided that testimony. Respondent makes no argument to suggest that Dr.
Marion’s testimony was insufficient.

        We conclude that the probate court received the report as required by MCL 330.1453a
and MCR 5.741(A), and that the probate court went beyond what was required by the court rule
by—in addition to receiving the ATR—also taking oral testimony as to the appropriateness and
adequacy of respondent’s treatment. With both the written report and the oral testimony
indicating that hospitalization was adequate and appropriate in this case, and that no reasonable
alternatives to hospitalization existed, the probate court did not clearly err in determining that

                                                -3-
hospitalization was the least restrictive treatment available to respondent, and did not abuse its
discretion in ordering a second, continuing term of involuntary hospitalization.

       Affirmed.




                                                            /s/ Christopher M. Murray
                                                            /s/ Patrick M. Meter
                                                            /s/ Karen M. Fort Hood




                                               -4-